— Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered February 6, 1992, which granted defendant’s motion for summary judgment dismissing the complaint, and the judgment entered thereon on March 3, 1992, unanimously affirmed, with costs.
The contract sued upon is clear and unambiguous. Plaintiffs failure to perform constituted a material breach of contract and failure of consideration that gave defendant the right to rescind (Fugelsang v Fugelsang, 131 AD2d 810, 812). There being no ambiguity in the terms and conditions of the contract, the IAS Court properly precluded any consideration of parol evidence (see, Buckthorn, Ltd. v Rollins Burdick Hunter, 109 AD2d 8, 10-11).
We have considered appellant’s other claims and find them to be without merit. Concur — Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.